Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract of the Disclosure
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it appears to have 3 paragraphs.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1,  9  and 10 are objected to because of the following informalities: 
a) in claim 1, line 9, “1 :1 : weight ratio” should be re-written as “1:1 weight ratio” 
	b) in claim 9, line 2, , “1 :1 : weight ratio” should be re-written as “1:1 weight ratio” 
	c) in claim 10, “acid free” in line 3 should be re-written as “free acid”
              Appropriate correction is required.

Claim Rejections - 35 USC § 112 and 101
Claim 15 provides for the use of the solid composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 15 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2, 3, 4, 5, 8, 9, 10, 11, 12 and 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 3, 4, 5, 8, 9, 10, 11, 12 and 14 recite broad ranges/limitations and the claims also recite narrower statement of the ranges/limitations preceded by “preferably” and/or “more preferably.” In claim 2, see line 2; in claim 3, see line 2; in claim 4, see lines 2-3; in claim 5, see lines 3-4; in claim 8, see line 3; in claim 9, see line 3; in claim 10, see line 3; in claim 11, see line 3 and in claim 12, see line 3.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	In claim 6, the phrase “the amount of free acid equivalent of organic acid” lacks antecedent basis with respect to claim 1, to which this claim is dependent upon. Please note that claim 1 recites “free acid equivalent of inorganic acid” in lines 4-5. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “from 1 to 50 wt%, based on the total weight of the solid composition....15 to 40 wt%...20-35 wt% of free acid equivalent of inorganic acid” in lines 2-4; and this limitation does not further limit the limitation of claim 1 which recites “from 1 to 25 wt%...” (see claim 1, line 4-5).   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlheber et al. (US Patent No. 3,546,123), hereinafter “Stahlheber.”
	Regarding claims 1, 5 and 7-11, Stahlheber teaches caking-resistant granular products (which reads on the “solid composition”) comprising from about 10% to about 87% by weight of the disodium salt of nitrilotriacetic acid (an aminopolycarboxylate) and from about 1.5% to about 30% by weight of a soluble sodium salt of a second acid; the product having a pH in a 1% aqueous solution of above about 6 (see col. 1, lines 16-25), which reads on the pH, 1% dissolution, as recited in instant claims 1 and 8. Typical second acids are inorganic acids which Hence, NTA has a range from 8.13 wt%-70.7 wt%. The free acid equivalent of sodium sulfate is calculated as follows: (1) for the minimum amount: 1.5 x 98.08 (MW sulfuric acid)/142.04 (MW of sodium sulfate) = 1.04 wt% sulfuric acid; and (2) for the maximum amount: 30 x 98.08/142.04 = 20.7 wt%. Hence, the sulfuric acid has a range from 1.04 wt%-20.7 wt%, which reads on the recited range of instant claim 1 (i.e., 1 to 25 wt%) and instant claim 10 (i.e., 1 to 50 wt%).   In Example 1, Stahlheber teaches that the granular product comprises about 30.3% trisodium nitrilotriacetate (which is non-crystalline), about 52.8% disodium nitrilotriacetate (which is also non-crystalline),   and about 15.9% sodium sulfate (also non-crystalline), and about 1% water, and the pH of a 1% aqueous solution of the granular product is about 9.3 (see col. 9, lines 39-74), wherein the granular product above was prepared by adding aqueous sulfuric acid to the trisodium nitrilotriacetate.  Inasmuch as the sulfuric acid is the only acid in Example 1, the product comprises 100% free acid equivalent of sulfuric acid, based on the total free acid equivalent of inorganic acid as recited in instant claim 7.  In Example 4, the final moisture content of the granular product is about 5%, although the acid used was an organic acid, i.e., dodecylbenzenesulfonic acid (see col. 10, line 70 to col. 11, line 6). Stahlheber, however, fails to specifically disclose, based on total weight of the composition or product: from 15 to 90 wt% free acid equivalent of the aminopolycarboxylate, i.e., nitrilotriacetic acid derived from trisodium nitrilotriacetate and disodium nitrilotriacetate, and 
Considering that Stahlheber teaches nitrilotriacetic acid (NTA) having a range from 8.13 wt%-70.7 wt%, by calculation, as discussed above, and considering the Stahlheber teaches a water content of 1 wt% and 5 wt% in Examples 1 and 4,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the granular products of Stahlheber to exhibit a pH of at most 10, or at most 9.0, when measured by dissolving the product in water in a 1:1 weight ratio because similar components with overlapping proportions have been utilized; and the products have overlapping pHs in a 1% aqueous solution, hence, would behave similarly when pH is measured in 1:1 product:water  weight ratio.

Regarding claim 6, as discussed above, by calculation, the sulfuric acid has a range from 1.04 wt%-20.7 wt%. Stahlheber, however, fails to specifically disclose from 1.5 to 20 wt% of the free acid equivalent of the inorganic acid.
Considering that the sulfuric acid in Stahlheber ranges from 1.04 wt%-20.7 wt%,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 13, Stahlheber teaches a process for producing the foregoing products comprising (1) forming a reaction mixture comprising (a) a water dispersible acidic material, (b) oC or less.  As stated above, Stahlheber teaches a water content of 5 wt% in Example 4. 
Regarding claim 14, Stahlheber teaches a detergent composition consisting essentially of (a) a surface active agent selected from the group consisting of anionic, nonionic, amphoteric surface active agents and mixtures thereof, and (b) the water soluble caking-resistant granular product as discussed above, said detergent composition having from about 2% to about 35% by weight of nitrilotriacetates calculated on the basis of nitrilotriacetic acid (see claim 10). In Example 1, 100 parts of the granular product comprising the aminocarboxylate is blended with 900 parts of a spray-dried detergent composition containing as an anionic active surfactant, sodium tetradecyl benzenesulfonate to produce a high-quality heavy-duty laundry detergent (see col. 9, line 75 to col. 10, line 11), wherein by calculation, the granular product comprising the aminocarboxylate in the spray-dried detergent composition is 100/(100 + 900) x 100 = 10 wt%. 
	
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlheber as applied to claims 1, 4-11, 13 and 14  above, and further in view of Simonsen et al. (US 2012/0149625), hereinafter “Simonsen.”
 	Stahlheber teaches the features as discussed above. Stahlheber, however, fails to disclose methylglycine diacetic acid (MGDA) or glutamic acid N, N-diacetic acid (GLDA) as recited in claims 2-3, respectively.
	Simonsen, an analogous art, teaches the equivalency of nitrilotriacetic acid (NTA) with MGDA or GLDA as amino carboxylate builders (see paragraph [0078]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the NTA of Stahlheber with MGDA or GLDA because the substitution of art recognized equivalents as shown by Simonsen is within the level of ordinary skill in the art. In addition, the substitution of one amino carboxylate builder for another is likely to be obvious when it does no more than yield predictable results.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Somerville Roberts et al.  (US 2011/0263473), hereinafter “Somerville Roberts.”
	Regarding claims 1, 4-6 and 8-12, Somerville Roberts teaches a particle (which reads on the “solid composition”) comprising an aminocarboxylic builder and sulphate or citrate wherein the aminocarboxylic builder and the sulphate or citrate are present in a weight ratio of from about 6:1 to about 1:1 (see abstract). Preferred aminocarboxylic builders include MGDA (methyl-glycine-diacetic acid), GLDA (glutamic-N,N-diacetic acid), and salts and derivatives thereof (see paragraph [0023]). The particle has a pH in 1% wt aqueous solution at 20o C. of less o-300oC and the air outlet is between 70o-80oC (see paragraph [0127]). The resulting powder (hence, non-crystalline) is then compacted to form a tablet, and is then ground to give the final particles (see paragraph [0128]). In the sole example, presuming all water is evaporated, the free acid equivalent of MGDA is calculated as follows: 1000 x 0.40 x 205.1 (MW of MGDA 
Considering that Somerville Roberts teaches that the aminocarboxylic builder and the sulphate or citrate are present in a weight ratio of from about 6:1 to about 1:1 (see abstract),  and considering that the MGDA acid is 66.2 wt%, and sulphuric acid is 28.8 wt%, by calculation,  based on the sole example,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the particle of Somerville Roberts to exhibit a pH of at most 10, or at most 9, when measured by dissolving the particle in water in a 1:1 weight ratio because similar components with overlapping proportions have been utilized; and the particles or solid composition have overlapping pHs in a 1% aqueous solution, hence, would behave similarly when pH is measured in 1:1 particle:water  weight ratio.
	Regarding claims 2-3, considering that the only aminocarboxylate in the sole example is MGDA, the particle comprises 100% MGDA which reads on instant claim 2, and likewise extend to GLDA as recited in claim 3 since the MGDA and GLDA are equivalent aminocarboxylic builders as recited in paragraph [0023].  
	Regarding claim 7, inasmuch as sulphuric acid and sodium sulphate were the only components added to the MGDA, the particles comprises 100% free acid equivalent of sulphuric acid, which reads on instant claim 7.
oC or less.
	Regarding claim 14, Somerville Roberts teaches an automatic dishwashing detergent composition comprising the particles above (see claim 8), wherein the particle is present in the composition in an amount of at least 1%, more preferably at least 5%, even more preferably at least 10%, and most especially at least 20% by weight of the total composition (see paragraph [0058]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                   /LORNA M DOUYON/                                                                                   Primary Examiner, Art Unit 1761